Citation Nr: 1744256	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  17-39 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1953 to July 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

It is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to TDIU based on his service-connected disabilities.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

The Veteran's service-connected disabilities are bilateral hearing loss, rated 50 percent, and tinnitus, rated 10 percent, for a combined 60 percent rating.  Further, because his service-connected bilateral hearing loss and tinnitus share a common etiology, he satisfies the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  What remains to be determined is whether the functional impairment associated with his service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  

The evidence shows that the Veteran's occupational history includes working as a construction laborer, on a farmer, as a television repairman, an electronic technician, sales engineer, and as a self-employed electrical repairman.  See August 2012 VA audiological examination.  His educational background includes one year of college.  Id.; see also December 2015 VA Form 21-8940.  The Veteran has been reportedly too disabled to work since September 2015.  See December 2015 VA Form 21-8940.  

The pertinent evidence of record includes March 2012 lay statements from the Veteran's friends and son, reporting it was difficult for the Veteran to hear everything said during conversations, even in close proximity and when things are repeated, which leads to frustration for the Veteran and those communicating with him.  

On November 2015 VA audiological examination, it was noted the Veteran had poor understanding ability even with hearing aids.  

An April 2016 letter from J.D., MS, CCC-A, it was opined that the Veteran's severe hearing loss and tinnitus have rendered him unemployable.  It was indicated that he needs to avoid working in any environment in which there is noise, which may exacerbate his hearing loss.  In addition, he should also avoid any environment which requires normal hearing or good speech understanding.  These limitations would prevent verbal communication face-to-face as well as by telephone.  It was also opined that the condition would pose a significant safety risk in any job involving transportation/driving or being around heavy or moving machinery.  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the conclusion that the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment.  In reaching this determination, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).   

Based on the evidence presented in this case, the Board finds that the evidence supports a finding that the functional impairment associated with the Veteran's service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  The Board finds significant that the Veteran's employment history includes physically strenuous labor, and which requires communication with customers.  Based on the Veteran's reported hearing limitations (poor understanding ability even with hearing aids, inability to work in an environment in which there is noise, which requires good speech understanding, and which requires verbal communication (either face-to-face or by telephone)), and considering the Veteran's individual employment history, the Board finds the Veteran is no longer capable of obtaining and maintaining gainful employment.  The Board further notes that there is no opinion contrary to that of J.D., MS, CCC-A.  

Thus, given the evidence regarding the severity of the Veteran's service-connected disabilities, and opinions and evidence indicating the Veteran's functional limitations due to his disabilities, and in light of his individual work experience, training and education, the Board finds that the evidence shows he is entitled to an award of a TDIU rating.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  





ORDER

Subject to the applicable laws and regulations governing the payment of monetary awards, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted.  





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


